DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 2 May 2022. Claims 1 and 16 have been amended.  Claims 1-20 are currently pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 31 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No of 10,902,462 has been reviewed and  approved.

Allowable Subject Matter
Claims 1-20  allowed.
The following is an examiner’s statement of reasons for allowance: 


The reason of overcoming 35 U.S.C 101 rejections:

Step 1:  Statutory Category? The claim recites a series of steps and,  therefore, is a process.

Step 2A - Prong 1: Judicial Exception Recited?   The claim does not recite any of the judicial  exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest  reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind.  In particular, the claimed step of determining the optimal time to post the content item in response filtering post reaction by modeling a decay function   is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.

The following prior art are the closest prior arts to the applicants claimed invention: 

Srinivasan et al (US Pub., 9,256,826 B2) discloses the document describes techniques for predicting reaction to short-text posts.  In one or more implementations, a prediction model for short-text posts is generated from previous posts to a social network and response to the posts by the social network community (see abstract and Col. 2., lines 10-21).

Lobdell et al (US Patent No., 9,710,567 B1) discloses automated publication recommendation includes: obtaining, from a social networking site, Social networking activity information pertaining to a set of Social networking activities performed by a plurality of contacts on the social networking site; determining, at the Social media management platform, a recommended time for the user to publish content on the Social networking site Such that the content is viewable by the plurality of contacts associated with the user, the determination being based at least in part on the Social networking activity information that is obtained, and the recommended time being a time during which the plurality of contacts are deemed to be active on the social networking site; presenting the recommended time to the user, receiving an indication from the user to publish the content at the recommended time; and sending the content to the social networking site to be published at the recommended time(see abstract).

Frenkel et al (US pub., 2013/0346575 A1) discloses embodiments are directed towards modifying when to publish content to a channel for distribution based on monitored actions associated with previously published content. A plurality of publishing slots may be determined from a plurality of time slots
Scofield et al (US Patent No., 8,386,509 B1) discloses a method and system for associating search keywords with interest spaces. According to one embodiment, a method may include detecting a request to access a given online content source, where the request includes referral information specifying one or more search keywords associated with the given online content source

Murdock et al (US Pub., 2009/0024554 A1) discloses the semantic association measures are used as features for training a machine learning model. In one embodiment, a ranking SVM (Support Vector Machines) trained to identify advertisements relevant to a particular context.

The combination of the prior arts either alone or in a combination teaches  or executing instructions  at one or more server to define the interval  of time to include a second subset upon receiving request for an interval time,  calculating the schedule for posting a content item on the social network and the post-reaction  filter based on the second subset to unit of time, modeling a decay function as a function to the post-to-reaction  filter, the decay function representative  of a level of interest of an audience of the user  of level of interest of the audience  suggests, determining an optimal time and recomputing the schedule  as function of the decay function and received  schedule for  auto-scheduling the posting of the content item to automatically post the content item based on the decay function wherein auto-scheduling includes one or more estimating  data value   representing audience reaction ad data value representing domain specific  schedule personalization   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/            Primary Examiner, Art Unit 3682